Citation Nr: 0527489	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 13, 
2001 for the award of a total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from March 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The case was subsequently transferred 
to the RO in Philadelphia, Pennsylvania.  The veteran 
testified before the undersigned at a Travel Board hearing in 
August 2005.  The transcript is associated with the claims 
folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to July 2, 1990, the effective date for the 
award of a combined 70 percent disability rating.

3.  In a VA outpatient treatment report dated October 18, 
1999, the veteran stated that he had not worked in the last 
three years due to his medical condition.

4.  Various private medical records, as well as the veteran's 
testimony during the August 2005 Travel Board hearing, show 
that the veteran last worked in approximately February 1999.

5.  There is no evidence earlier than the October 18, 1999 VA 
outpatient treatment report establishing an informal or 
formal claim for TDIU.

6.  Prior statements from the veteran regarding 
unemployability do not constitute informal claims for TDIU 
since the schedular criteria for TDIU were not met at the 
time those statements were made.

7.  In February 2001, the RO received the veteran's formal 
application for a TDIU rating.  By a September 2001 rating 
decision, the RO granted a TDIU rating, effective from 
February 13, 2001.

8.  Entitlement to a TDIU was first factually ascertainable 
in February 1999.


CONCLUSION OF LAW

The criteria for assignment of an effective date of February 
1999, and no earlier, for a grant of TDIU have been met. 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R.  § 3.400(o)(2) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU ratings for compensation may be assigned, where the 
scheduler rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. §§ 3.340 and 
4.16(a) (2005).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and retain employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment, 
i.e., earned annual income that does not exceed the poverty 
threshold for one person, is not considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2005).  It is clear 
from the language of this regulation that what is 
contemplated as marginal employment is employment that does 
not accord the veteran a living wage.  See Moore (Robert) v. 
Derwinski, 1 Vet. App. 356 (1991) [for the purposes of 38 
C.F.R. § 4.16(a), substantially gainful employment suggests a 
living wage].  Marginal employment may also be considered to 
exist when income exceeds the poverty threshold but is 
earned, for example, in a protected environment, such as a 
family business or sheltered workshop. Id.  Consideration 
shall be given in all claims to the nature of the employment.

A review of the record reflects that the veteran was awarded 
a TDIU in a September 2001 rating decision, made effective 
from February 13, 2001, the date of receipt of a formal 
claim. The veteran now seeks to establish entitlement to an 
earlier effective date for a TDIU.  He contends that the 
effective date of the TDIU rating should be February 1999, 
when he stopped working and was awarded Social Security 
disability benefits.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R.  § 3.400(o) (2005).  A claim for a TDIU is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way 
to obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157 (2005).  

For example, the date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of such a claim.  38 C.F.R.  § 3.157(b) 
(2005).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris, 
12 Vet. App. at 420-421.

In this case, the veteran filed a claim for service 
connection for various leg disorders in August 1984.  A 
February 1985 rating decision awarded service connection for 
residuals stress fracture, right tibia, at 10 percent 
disabling, residual fracture, left tibia, at 10 percent 
disabling, tendonitis, right foot at 10 percent disabling, 
and psychophysiologic musculoskeletal disorder as non-
compensably disabling.  The combined rating for this award 
was 30 percent.  

In July 1990 the veteran submitted a claim for service 
connection for post-traumatic stress disorder (PTSD), and, in 
September 1990, filed a claim for service connection for a 
back disorder.  Subsequently, in February 1991, the RO 
reduced each of the veteran's service connected disabilities 
from 10 percent disabling to non-compensably disabling and 
assigned a 10 percent disability rating for multiple non-
service connected disabilities.  The veteran filed a timely 
notice of disagreement regarding this reduction. 

By rating decision dated in April 1999, the RO restored the 
veteran's 10 percent ratings for fractures of the left and 
right tibia and granted service connection for lumbosacral 
strain and PTSD, assigning a 10 percent disability rating for 
the back and a 50 percent disability rating for the PTSD.  
The combined rating for this award was 70 percent with an 
effective date of July 2, 1990.  Thus, the schedular criteria 
for TDIU could be met as of July 2, 1990.  

In an October 18, 1999 VA outpatient treatment report, the 
veteran stated that he had not worked in the last three 
years.  The Board has construed this October 1999 report as 
an informal claim for TDIU.  Having determined that October 
18, 1999, is the date of claim for purposes of assigning an 
effective date, the Board must now look to the evidence to 
determine when it was "factually ascertainable" that the 
criteria for TDIU were met.  

Private medical records show that the veteran was involved in 
a motor vehicle accident in December 1998.  These reports 
show complaints of low back pain.  The diagnosis was lumbar 
strain and sprain.  Thereafter, the veteran's service 
connected low back disability was increased to 40 percent 
disabling and he was awarded TDIU with an effective date of 
February 13, 2001, the date of his formal claim.  

An October 1999 private medical report shows that the veteran 
had been out of work since January 1999.  Also, a May 2000 
private medical report shows that the veteran is totally 
unemployable.  Finally, the veteran's formal TDIU application 
and the veteran's testimony during the August 2005 Board 
hearing show that he last worked in February 1999.  Thus, 
there is competent evidence showing that the veteran has been 
unemployable since February 1999.  

Therefore, February 1999 is the proper effective date for the 
grant of a TDIU.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005).  Absent evidence that 
entitlement to a TDIU was factually ascertainable prior to 
February 1999, further revision to the assigned effective 
date is not warranted.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2001.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson,  19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC), he was provided with specific information as 
to why his claim was being denied, and of the evidence that 
was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letter and SOC generally informed the veteran that 
it was necessary to send any evidence in his possession to VA 
that supports his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records, VA medical 
records, VA examination reports, and private medical records.  
The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an effective date of February 1999, and no 
earlier, for the grant of a TDIU is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


